[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________                   FILED
                                                                 U.S. COURT OF APPEALS
                                      No. 10-12356                 ELEVENTH CIRCUIT
                                  Non-Argument Calendar               JANUARY 6, 2011
                                ________________________                JOHN LEY
                                                                         CLERK
                                  Agency No. A070-661-981


ANDRES JUAN-ESTEBAN,

lllllllllllllllllllll                                                     Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                     Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                      (January 6, 2011)

Before BLACK, WILSON and FAY, Circuit Judges.

PER CURIAM:
      Andres Juan-Esteban, a native and citizen of Guatemala proceeding pro se,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming

the Immigration Judge’s (“IJ”) final order of removal and denying his applications

for cancellation of removal, asylum, and withholding of removal under the

Immigration and Nationality Act (“INA”), and relief under the United Nations

Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment

or Punishment (“CAT”), 8 U.S.C. §§ 1158, 1229b(b)(1), 1231, 8 C.F.R.

§ 208.16(c). Juan-Esteban argues that the BIA erred when it denied his

application for cancellation of removal because he demonstrated that his two U.S.

citizen children will suffer an exceptional and extremely unusual hardship if he is

removed to Guatemala. He also contends that the BIA erred in denying his

application for asylum. He states that he was persecuted by guerillas because he is

of Mayan ancestry and because he refused to join their group. He also asserts that

the indigenous peoples of Guatemala have been the subject of brutal torture and

attacks at the hands of the guerillas and the Guatemalan government. For the

reasons stated below, we deny the petition for review.

                                         I.

      In 2007, the Department of Homeland Security issued a notice to appear to

Juan-Esteban, charging that he was removable as an alien present in the United

                                         2
States without being inspected or paroled, who entered the United States at a time

and place not designated by the Attorney General. Juan-Esteban filed an

application for asylum, withholding of removal, and CAT relief, claiming

persecution on account of his political opinion. In his application, Juan-Esteban

stated that he fled Guatemala after he was threatened and beaten by guerillas for

refusing to give them aid. He explained that, in 1993, five armed men approached

him while he was working in the fields with his father. The men demanded food

and money, and also ordered Juan-Esteban to join their group. After Juan-Esteban

and his father refused to help the guerillas, the guerillas beat Juan-Esteban and

threatened to kill him and his father. The guerillas eventually left, but they stated

that they would return to get Juan-Esteban in ten days. Juan-Esteban explained

that, if he returned to Guatemala, he would be forced to join the guerillas or would

be killed for not supporting them. In addition to his asylum application,

Juan-Esteban also filed an application for cancellation of removal and adjustment

of status, in which he asserted that his removal would cause exceptional and

extremely unusual hardship to his two U.S. citizen children.

      At an asylum hearing, Juan-Esteban testified that he was born in the village

of San Juan Ixcoy in Guatemala. He explained that he was of Mayan ancestry. He

had two children, nine-year-old Gerardo and eight-year-old Eleazar, both of whom

                                          3
were U.S. citizens. Juan-Esteban’s mother continued to live in San Juan Ixcoy.

When Juan-Esteban was living in Guatemala, he worked with his father in the

fields. His family used to own land in Guatemala, but lost it during the civil war.

      Juan-Esteban testified that he left Guatemala because he had been

threatened by the guerillas. He explained that, after the civil war ended, the

guerillas turned into the Maras gangs, and continued to be active in the country.

In 1993, Juan-Esteban and his father were working in the fields when a group of

guerillas came up to them and asked for food. Juan-Esteban’s father refused to

give them food because he was a member of the civil patrol and knew that the

government did not want anyone to give aid to the guerillas. The guerillas then

beat Juan-Esteban. He and his father eventually managed to escape. Juan-Esteban

did not receive any medical attention after that incident, but his father treated his

injuries using home remedies. Later, the guerillas came to the family’s home and

shoved weapons in Juan-Esteban’s face. Notably, Juan-Esteban did not testify that

the guerillas had targeted him based on his Mayan ancestry. Juan-Esteban

acknowledged that his father and mother were not harmed by the guerillas after he

left Guatemala.

      With respect to his claim for cancellation of removal, Juan-Esteban

explained that his son Gerardo was having difficulties in school and also had

                                           4
problems with his vision. He stated that his children would not have access to

adequate medical treatment or educational opportunities in Guatemala. In

addition, he testified that Mayans were “not liked” in Guatemala and were

constantly “humiliated” by the non-indigenous population.

      The IJ rendered an oral decision denying Juan-Esteban’s applications for

relief. First, the IJ determined that Juan-Esteban was not entitled to cancellation

of removal because he failed to establish that his removal would cause an

exceptional and extremely unusual hardship to his U.S. citizen children. The IJ

also denied Juan-Esteban’s claim for asylum. Although the IJ found

Juan-Esteban’s testimony to be credible, the IJ concluded that Juan-Esteban had

failed to establish past persecution. The IJ observed that Juan-Esteban had been

attacked by the guerillas because he refused to join them, rather than on account of

a protected ground. The IJ also explained that Juan-Esteban’s fear of general

violence perpetrated by the Maras gangs did not establish that he had a

well-founded fear of future persecution. The IJ also denied Juan-Esteban’s claims

for withholding of removal and CAT relief.

      Juan-Esteban appealed to the BIA, but the BIA dismissed his appeal. First,

the BIA determined that Juan-Esteban did not qualify for cancellation of removal

because he had failed to demonstrate that his removal would cause an exceptional

                                          5
and extremely unusual hardship to his children. With respect to Juan-Esteban’s

claim for asylum, the BIA explained that the incident where the guerillas tried to

recruit Juan-Esteban did not amount to past persecution because it was well-settled

that a guerilla organization’s interest in recruiting an individual does not relate to a

protected ground for asylum.

      The BIA also explained that Juan-Esteban had failed to demonstrate that the

Guatemalan government would be unwilling or unable to protect him from the

guerillas or gangs. The BIA also noted that Juan-Esteban had not shown that it

would be unreasonable for him to avoid persecution through internal relocation

within Guatemala. The BIA observed that Juan-Esteban’s parents had continued

to live in the same village without experiencing any harm. The BIA recognized

that ethnic Mayans such as Juan-Esteban were subject to discrimination in

Guatemala, but it concluded that such discrimination did not rise to the level of

persecution. Accordingly, the BIA affirmed the denial of Juan-Esteban’s asylum

claim. Because Juan-Esteban had not established eligibility for asylum, the BIA

concluded that he also was unable to meet the higher standard for withholding of

removal. Finally, the BIA denied Juan-Esteban’s claim for CAT relief because he

had not shown that he more likely than not would be tortured by or with the

acquiescence of the Guatemalan government.

                                           6
                                           II.

      We review our own subject matter jurisdiction de novo. Martinez v. U.S.

Att’y Gen, 446 F.3d 1219, 1221 (11th Cir. 2006). Under 8 U.S.C. § 1229b(b)(1),

the Attorney General may cancel the removal of a nonpermanent resident who

meets certain requirements, including establishing that removal would cause

“exceptional and extremely unusual hardship to the alien’s spouse, parent, or

child, who is a citizen of the United States or an alien lawfully admitted for

permanent residence.” By statute, we lack jurisdiction to review “any judgment

regarding the granting of relief under section . . . 1229b . . . of this title.” INA

§ 242(a)(2)(B)(i); 8 U.S.C. § 1252(a)(2)(B)(i).

      We have explained that § 1252(a)(2)(B)(i) precludes appellate review of the

BIA’s determination that an alien has failed to satisfy the “exceptional and

extremely unusual hardship” standard for cancellation of removal. Martinez, 446

F.3d at 1221-23; see also Gonzalez-Oropeza v. U.S. Att’y Gen., 321 F.3d 1331,

1332-33 (11th Cir. 2003) (same). Nevertheless, we retain jurisdiction to consider

constitutional claims or questions of law related to cancellation of removal. 8

U.S.C. § 1252(a)(2)(D); Martinez, 446 F.3d at 1221-22.

      In this case, we lack jurisdiction to review the BIA’s finding that Juan-

Esteban failed to establish that his removal would cause exceptional and extremely

                                            7
unusual hardship to his U.S. citizen children. See Martinez, 446 F.3d at 1221-23.

Although Juan-Esteban asserts in a conclusory fashion that his petition raises legal

and constitutional arguments, his brief does not discuss any specific legal or

constitutional issues related to his request for cancellation of removal.

Accordingly, we dismiss the petition for review with respect to Juan-Esteban’s

claim for cancellation of removal.

                                         III.

      In a case where the BIA issues its own opinion, we review only the BIA’s

decision, unless the BIA also adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). To the extent that the BIA adopts the IJ’s

reasoning, we review the IJ’s decision as well. Id. Here, the BIA issued its own

opinion but applied the same reasoning as the IJ. Therefore, we are reviewing

both decisions.

      We review the IJ’s and the BIA’s factual findings to determine whether they

are supported by substantial evidence. Adefemi v. Ashcroft, 386 F.3d 1022,

1026-27 (11th Cir. 2004) (en banc). “Under the substantial evidence test, we view

the record evidence in the light most favorable to the agency’s decision and draw

all reasonable inferences in favor of that decision.” Id. at 1027. We may reverse

the IJ’s or the BIA’s factual findings only when the record compels a reversal. Id.

                                          8
      An applicant for asylum must demonstrate that he is a refugee. INA

§ 208(b)(1), 8 U.S.C. § 1158(b)(1); 8 C.F.R. § 208.13(a). An applicant qualifies

as a refugee if he suffered past persecution, or has a well-founded fear of future

persecution, in his country of origin. 8 C.F.R. § 208.13(b); Kazemzadeh v. U.S.

Att’y Gen., 577 F.3d 1341, 1351-52 (11th Cir. 2009). To establish past

persecution, the applicant must show that he was persecuted in the past by the

government or by persons or organizations that the government is unable or

unwilling to control. Matter of Acosta, 19 I. & N. Dec. 211, 222 (BIA 1985),

overruled in part on other grounds by Matter of Mogharrabi, 19 I & N Dec. 439,

441 (BIA 1987). The applicant also must demonstrate that the persecution was on

account of his race, religion, nationality, membership in a particular social group,

or political opinion. 8 C.F.R. § 208.13(b)(1); Kazemzadeh, 577 F.3d at 1351. The

Supreme Court has explained that harassment based on an applicant’s refusal to

join a guerilla group does not necessarily constitute persecution on account of

political opinion. I.N.S. v. Elias-Zacarias, 502 U.S. 478, 482, 112 S.Ct. 812, 816,

117 L.Ed.2d 38 (1992); see also Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438

(11th Cir. 2004) (evidence that petitioner was persecuted for refusing to cooperate

with a guerilla group did not establish that she was persecuted due to her political

opinion).

                                          9
      In the absence of past persecution, an applicant may establish a

well-founded fear of persecution by showing that there is a reasonable possibility

that he will be persecuted if he is returned to his country of origin. 8 C.F.R.

208.13(b)(2); Kazemzadeh, 577 F.3d at 1352. “The applicant’s fear of persecution

must be “‘subjectively genuine and objectively reasonable.’” Kazemzadeh, 577

F.3d at 1352 (quoting Al Najjar, 257 F.3d at 1289). An applicant does not have a

well-founded fear of persecution if he can avoid the persecution by relocating to

another part of his country. 8 C.F.R. 208.13(b)(2)(ii); Kazemzadeh, 577 F.3d at

1352. In cases where the persecution is not sponsored by the government, the

applicant has the burden of showing that internal relocation is not a reasonable

option. 8 C.F.R. § 208.13(b)(3)(i); Kazemzadeh, 577 F.3d at 1352. Evidence that

an alien’s family continues to reside unharmed in the country of removal supports

a conclusion that a threat may be avoided by relocation. See Ruiz v. U.S. Att’y

Gen., 440 F.3d 1247, 1259 (11th Cir. 2006) (evidence that petitioner’s son and

parents continued to live unharmed in Colombia contradicted his claim that he

could not avoid persecution through internal relocation).

      To qualify for withholding of removal, an applicant must establish that his

life or freedom would be threatened in her country of origin on account of a

statutorily protected ground. See INA § 241(b)(3)(A); 8 U.S.C. § 1231(b)(3)(A).

                                          10
The applicant must demonstrate that he would more likely than not be persecuted

upon being returned to his country of origin. Sepulveda v. U.S. Att’y Gen, 401

F.3d 1226, 1232 (11th Cir. 2005). An applicant who is unable to satisfy the

standard for asylum will generally be unable to meet the more stringent standard

for withholding of removal. Id. at 1232-33. To qualify for CAT relief, an

applicant must demonstrate that it is more likely than not that he would be tortured

if he is removed to the designated country of removal. 8 C.F.R. § 208.16(c)(2).

      In this case, substantial evidence supports the BIA’s finding that

Juan-Esteban failed to demonstrate past persecution on account of a protected

ground. Juan-Esteban testified that he was threatened and beaten by guerillas after

he refused to join their group. However, harassment motivated by a refusal to

cooperate with a guerilla group, without more, does not constitute persecution

based on a protected ground. See Elias-Zacarias, 502 U.S. at 482, 112 S.Ct. at

816; Sanchez, 392 F.3d at 438. Although Juan-Esteban testified that his father

was a member of the civil patrol, he did not state that the guerillas were aware of

that fact or that they targeted him and his father because of their connection to the

government. Thus, Juan-Esteban did not establish that the guerillas persecuted

him because of his or his father’s political opinion. In addition, Juan-Esteban did

not present any evidence that the guerillas targeted him because of his Mayan

                                          11
ancestry. This is consistent with his application, which only alleged persecution

based on his political opinion. Because Juan-Esteban did not connect the incident

where he was beaten by guerillas to one of the protected grounds for asylum, he

failed to show past persecution.

      Juan-Esteban also did not establish a well-founded fear of future

persecution. At the asylum hearing, Juan-Esteban briefly testified that ethnic

Mayans are “not liked” and are constantly “humiliated” by the non-indigenous

population in Guatemala. Assuming that this testimony was sufficient to raise a

claim of future persecution based on Juan-Esteban’s Mayan ancestry, the 2008

Country Report demonstrates only that Mayans are subjected to generalized

discrimination. The record does not compel the conclusion that the BIA erred

when it found that such discrimination was not so extreme as to constitute

persecution.

      To the extent that Juan-Esteban fears future persecution at the hands of the

guerillas, he did not meet his burden of showing that he would be unable to avoid

such persecution through internal relocation within Guatemala. See 8 C.F.R.

§§ 208.13(b)(2)(ii), (b)(3)(i); Kazemzadeh, 577 F.3d at 1352. Juan-Esteban

admitted that his mother and father were not harmed by the guerillas after he left

Guatemala, which suggests that Juan-Esteban would be able to live safely in

                                         12
Guatemala as well. See Ruiz, 440 F.3d at 1259. Accordingly, substantial evidence

supports the BIA’s finding that Juan-Esteban was unable to establish a well-

founded fear of future persecution.

      Juan-Esteban does not mention his claim for withholding of removal in his

appellate brief. Therefore, he has abandoned any challenge to the BIA’s denial of

that claim. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (noting that

issues not raised in a party’s appellate brief are deemed abandoned, even where

the party is proceeding pro se). In any event, because Juan-Esteban failed to meet

his burden of proof with respect to asylum, his claim for withholding of removal

necessarily fails. See Sepulveda, 401 F.3d at 1232-33. Finally, the BIA properly

denied Juan-Esteban’s claim for CAT relief because he did not present any

evidence that it is more likely than not that he would be tortured by, or with the

acquiescence of, the Guatemalan government. See 8 C.F.R. § 208.16(c)(2).

      Accordingly, after review of the record and the parties’ briefs, we dismiss

the petition for review with respect to Juan-Esteban’s claim for cancellation of

removal, and deny it with respect to his claims for asylum, withholding of

removal, and CAT relief.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                         13